Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 1 of 14 Page ID #:345



    1
    2
    3
    4
    5
    6
    7
                          UNITED STATES DISTRICT COURT
    8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
                                  WESTERN DIVISION
   10
   11
        UNITED STATES OF AMERICA, Case No. 2:19-cv-06830 ODW-KS
   12
                  Plaintiff,
   13                                     The Honorable Otis D. Wright, II
                    v.
   14
                                          STIPULATED PROTECTIVE ORDER
        POLARIS INDUSTRIES INC., et
   15   al.,
   16
                  Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            1
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 2 of 14 Page ID #:346



    1
    2                PURPOSES AND LIMITATIONS
    3         Discovery in this action is likely to involve production of confidential,
    4   proprietary or private information for which special protection from public
    5   disclosure and from use for any purpose other than prosecuting this litigation may
    6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    7   enter the following Stipulated Protective Order. The parties acknowledge that this
    8   Order does not confer blanket protections on all disclosures or responses to
    9   discovery and that the protection it affords from public disclosure and use extends
   10   only to the limited information or items that are entitled to confidential treatment
   11   under the applicable legal principles. The parties further acknowledge, as set forth
   12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   14   procedures that must be followed and the standards that will be applied when a party
   15   seeks permission from the court to file material under seal.
   16                GOOD CAUSE STATEMENT
   17         This action is likely to involve trade secrets, customer and pricing lists and
   18   other valuable research, development, commercial, financial, technical and/or
   19   proprietary information for which special protection from public disclosure and from
   20   use for any purpose other than prosecution of this action is warranted. Such
   21   confidential and proprietary materials and information consist of, among other
   22   things, confidential business or financial information, information regarding
   23   confidential business practices, or other confidential research, development, or
   24   commercial information (including information implicating privacy rights of third
   25   parties), information otherwise generally unavailable to the public, or which may be
   26   privileged or otherwise protected from disclosure under state or federal statutes,
   27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
   28   information, to facilitate the prompt resolution of disputes over confidentiality of

                                                  2
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 3 of 14 Page ID #:347



    1   discovery materials, to adequately protect information the parties are entitled to keep
    2   confidential, to ensure that the parties are permitted reasonable necessary uses of
    3   such material in preparation for and in the conduct of trial, to address their handling
    4   at the end of the litigation, and serve the ends of justice, a protective order for such
    5   information is justified in this matter. It is the intent of the parties that information
    6   will not be designated as confidential for tactical reasons and that nothing be so
    7   designated without a good faith belief that it has been maintained in a confidential,
    8   non-public manner, and there is good cause why it should not be part of the public
    9   record of this case.
   10          DEFINITIONS
   11                 Action: This pending federal lawsuit, captioned United States of
   12   America v. Polaris Industries Inc., et al., United States District Court, Central
   13   District Of California, Case No. 2:19-cv-06830 ODW-KS.
   14                 Challenging Party: a Party or Non-Party that challenges the designation
   15   of information or items under this Order.
   16                 “CONFIDENTIAL” Information or Items: information (regardless of
   17   how it is generated, stored or maintained) or tangible things that qualify for
   18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   19   the Good Cause Statement.
   20                 Counsel: Outside Counsel of Record and House Counsel (as well as
   21   their support staff).
   22                 Designating Party: a Party or Non-Party that designates information or
   23   items that it produces in disclosures or in responses to discovery as
   24   “CONFIDENTIAL.”
   25                 Disclosure or Discovery Material: all items or information, regardless
   26   of the medium or manner in which it is generated, stored, or maintained (including,
   27   among other things, testimony, transcripts, and tangible things), that are produced or
   28   generated in disclosures or responses to discovery in this matter.

                                                    3
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 4 of 14 Page ID #:348



    1                Expert: a person with specialized knowledge or experience in a matter
    2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
    3   an expert witness or as a consultant in this Action.
    4                House Counsel: attorneys who are employees of a party to this Action.
    5   House Counsel does not include Outside Counsel of Record or any other outside
    6   counsel.
    7                Non-Party: any natural person, partnership, corporation, association, or
    8   other legal entity not named as a Party to this action.
    9                Outside Counsel of Record: attorneys who are not employees of a party
   10   to this Action but are retained to represent or advise a party to this Action and have
   11   appeared in this Action on behalf of that party or are affiliated with a law firm which
   12   has appeared on behalf of that party, and includes support staff.
   13                Party: any party to this Action, including all of its officers, directors,
   14   employees, consultants, retained experts, and Outside Counsel of Record (and their
   15   support staffs).
   16                Producing Party: a Party or Non-Party that produces Disclosure or
   17   Discovery Material in this Action.
   18                Professional Vendors: persons or entities that provide litigation support
   19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   21   and their employees and subcontractors.
   22                Protected Material: any Disclosure or Discovery Material that is
   23   designated as “CONFIDENTIAL.”
   24                Receiving Party: a Party that receives Disclosure or Discovery Material
   25   from a Producing Party.
   26         SCOPE
   27         The protections conferred by this Stipulation and Order cover not only
   28   Protected Material (as defined above), but also (1) any information copied or

                                                   4
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 5 of 14 Page ID #:349



    1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
    2   compilations of Protected Material; and (3) any testimony, conversations, or
    3   presentations by Parties or their Counsel that might reveal Protected Material.
    4         Any use of Protected Material at trial shall be governed by the orders of the
    5   trial judge. This Order does not govern the use of Protected Material at trial. 4.
    6         DURATION
    7         Even after final disposition of this litigation, the confidentiality obligations
    8   imposed by this Order shall remain in effect until a Designating Party agrees
    9   otherwise in writing or a court order otherwise directs. Final disposition shall be
   10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   11   or without prejudice; and (2) final judgment herein after the completion and
   12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   13   including the time limits for filing any motions or applications for extension of time
   14   pursuant to applicable law.
   15         DESIGNATING PROTECTED MATERIAL
   16                Exercise of Restraint and Care in Designating Material for Protection.
   17   Each Party or Non-Party that designates information or items for protection under
   18   this Order must take care to limit any such designation to specific material that
   19   qualifies under the appropriate standards. The Designating Party must designate for
   20   protection only those parts of material, documents, items, or oral or written
   21   communications that qualify so that other portions of the material, documents, items,
   22   or communications for which protection is not warranted are not swept unjustifiably
   23   within the ambit of this Order.
   24         Mass, indiscriminate, or routinized designations are prohibited. Designations
   25   that are shown to be clearly unjustified or that have been made for an improper
   26   purpose (e.g., to unnecessarily encumber the case development process or to impose
   27   unnecessary expenses and burdens on other parties) may expose the Designating
   28   Party to sanctions.

                                                  5
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 6 of 14 Page ID #:350



    1         If it comes to a Designating Party’s attention that information or items that it
    2   designated for protection do not qualify for protection, that Designating Party must
    3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
    4                Manner and Timing of Designations. Except as otherwise provided in
    5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    7   under this Order must be clearly so designated before the material is disclosed or
    8   produced.
    9         Designation in conformity with this Order requires:
   10                (a)   for information in documentary form (e.g., paper or electronic
   11   documents, but excluding transcripts of depositions or other pretrial or trial
   12   proceedings), that the Producing Party affix at a minimum, the legend
   13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   14   contains protected material. If only a portion or portions of the material on a page
   15   qualifies for protection, the Producing Party also must clearly identify the protected
   16   portion(s) (e.g., by making appropriate markings in the margins).
   17         A Party or Non-Party that makes original documents available for inspection
   18   need not designate them for protection until after the inspecting Party has indicated
   19   which documents it would like copied and produced. During the inspection and
   20   before the designation, all of the material made available for inspection shall be
   21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   22   documents it wants copied and produced, the Producing Party must determine which
   23   documents, or portions thereof, qualify for protection under this Order. Then, before
   24   producing the specified documents, the Producing Party must affix the
   25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   26   portion or portions of the material on a page qualifies for protection, the Producing
   27   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   28   markings in the margins).

                                                  6
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 7 of 14 Page ID #:351



    1                  (b)   testimony given in depositions may be designated as
    2   “CONFIDENTIAL” Information or Items by indicating such designation on the
    3   record at the time the testimony is given or by sending written notice of how portions
    4   of the transcript of the testimony are designated within thirty (30) days of receipt of
    5   the transcript of the testimony. If no indication is made on the record, all information
    6   disclosed during a deposition shall be deemed “CONFIDENTIAL” Information or
    7   Items until the time within which it may be appropriately designated as provided for
    8   herein has passed.
    9                  (c)   for information produced in some form other than documentary
   10   and for any other tangible items, that the Producing Party affix in a prominent place
   11   on the exterior of the container or containers in which the information is stored the
   12   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
   13   protection, the Producing Party, to the extent practicable, shall identify the protected
   14   portion(s).
   15                  Inadvertent Failures to Designate. If timely corrected, an inadvertent
   16   failure to designate qualified information or items does not, standing alone, waive
   17   the Designating Party’s right to secure protection under this Order for such material.
   18   Upon timely correction of a designation, the Receiving Party must make reasonable
   19   efforts to assure that the material is treated in accordance with the provisions of this
   20   Order.
   21            CHALLENGING CONFIDENTIALITY DESIGNATIONS
   22            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   23   designation of confidentiality at any time that is consistent with the Court’s
   24   Scheduling Order.
   25            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   26   resolution process under Local Rule 37.1 et seq.
   27            6.3   The burden of persuasion in any such challenge proceeding shall be on
   28   the Designating Party. Frivolous challenges, and those made for an improper purpose

                                                   7
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 8 of 14 Page ID #:352



    1   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    2   expose the Challenging Party to sanctions. Unless the Designating Party has waived
    3   or withdrawn the confidentiality designation, all parties shall continue to afford the
    4   material in question the level of protection to which it is entitled under the Producing
    5   Party’s designation until the Court rules on the challenge.
    6         ACCESS TO AND USE OF PROTECTED MATERIAL
    7         7.1    Basic Principles. A Receiving Party may use Protected Material that is
    8   disclosed or produced by another Party or by a Non-Party in connection with this
    9   Action only for prosecuting, defending, or attempting to settle this Action. Such
   10   Protected Material may be disclosed only to the categories of persons and under the
   11   conditions described in this Order. When the Action has been terminated, a
   12   Receiving Party must comply with the provisions of section 13 below (FINAL
   13   DISPOSITION).
   14         Protected Material must be stored and maintained by a Receiving Party at a
   15   location and in a secure manner that ensures that access is limited to the persons
   16   authorized under this Order.
   17         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   18   otherwise ordered by the court or permitted in writing by the Designating Party, a
   19   Receiving    Party    may      disclose   any   information    or    item   designated
   20   “CONFIDENTIAL” only to:
   21                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
   22   as well as employees of said Outside Counsel of Record to whom it is reasonably
   23   necessary to disclose the information for this Action;
   24                (b)     he officers, directors, and employees (including House Counsel)
   25   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
   26                (c)     Experts (as defined in this Order) of the Receiving Party to whom
   27   disclosure is reasonably necessary for this Action and who have signed the
   28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                   8
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 9 of 14 Page ID #:353



    1                (d)   the court and its personnel;
    2                (e)   court reporters and their staff;
    3                (f)   professional jury or trial consultants, mock jurors, and
    4   Professional Vendors to whom disclosure is reasonably necessary for this Action
    5   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
    6   A);
    7                (g)   the author or recipient of a document containing the information
    8   or a custodian or other person who otherwise possessed or knew the information;
    9                (h)   during their depositions, witnesses ,and attorneys for witnesses,
   10   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   11   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
   12   they will not be permitted to keep any confidential information unless they sign the
   13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   14   agreed by the Designating Party or ordered by the court. Pages of transcribed
   15   deposition testimony or exhibits to depositions that reveal Protected Material may
   16   be separately bound by the court reporter and may not be disclosed to anyone except
   17   as permitted under this Stipulated Protective Order; and
   18                any mediator or settlement officer, and their supporting personnel,
   19   mutually agreed upon by any of the parties engaged in settlement discussions.
   20         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   21   IN OTHER LITIGATION
   22         If a Party is served with a subpoena or a court order issued in other litigation
   23   that compels disclosure of any information or items designated in this Action as
   24   “CONFIDENTIAL,” that Party must:
   25                (a)   promptly notify in writing the Designating Party. Such
   26   notification shall include a copy of the subpoena or court order;
   27                (b)   promptly notify in writing the party who caused the subpoena or
   28   order to issue in the other litigation that some or all of the material covered by the

                                                  9
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 10 of 14 Page ID #:354



    1   subpoena or order is subject to this Protective Order. Such notification shall include
    2   a copy of this Stipulated Protective Order; and
    3                (c)   cooperate with respect to all reasonable procedures sought to be
    4   pursued by the Designating Party whose Protected Material may be affected.
    5         If the Designating Party timely seeks a protective order, the Party served with
    6   the subpoena or court order shall not produce any information designated in this
    7   action as “CONFIDENTIAL” before a determination by the court from which the
    8   subpoena or order issued, unless the Party has obtained the Designating Party’s
    9   permission. The Designating Party shall bear the burden and expense of seeking
   10   protection in that court of its confidential material and nothing in these provisions
   11   should be construed as authorizing or encouraging a Receiving Party in this Action
   12   to disobey a lawful directive from another court.
   13         A NON-PARTY’S           PROTECTED           MATERIAL     SOUGHT        TO    BE
   14   PRODUCED IN THIS LITIGATION
   15                (a)   The terms of this Order are applicable to information produced
   16   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   17   information produced by Non-Parties in connection with this litigation is protected
   18   by the remedies and relief provided by this Order. Nothing in these provisions should
   19   be construed as prohibiting a Non-Party from seeking additional protections.
   20                (b)   In the event that a Party is required, by a valid discovery request,
   21   to produce a Non-Party’s confidential information in its possession, and the Party is
   22   subject to an agreement with the Non-Party not to produce the Non-Party’s
   23   confidential information, then the Party shall:
   24                (1)   promptly notify in writing the Requesting Party and the Non-
   25   Party that some or all of the information requested is subject to a confidentiality
   26   agreement with a Non-Party;
   27
   28

                                                 10
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 11 of 14 Page ID #:355



    1                (2)    promptly provide the Non-Party with a copy of the Stipulated
    2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    3   specific description of the information requested; and
    4                (3)    make the information requested available for inspection by the
    5   Non-Party, if requested.
    6                (c)    If the Non-Party fails to seek a protective order from this court
    7   within 14 days of receiving the notice and accompanying information, the Receiving
    8   Party may produce the Non-Party’s confidential information responsive to the
    9   discovery request. If the Non-Party timely seeks a protective order, the Receiving
   10   Party shall not produce any information in its possession or control that is subject to
   11   the confidentiality agreement with the Non-Party before a determination by the
   12   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   13   expense of seeking protection in this court of its Protected Material.
   14         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   16   Protected Material to any person or in any circumstance not authorized under this
   17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
   20   or persons to whom unauthorized disclosures were made of all the terms of this
   21   Order, and (d) request such person or persons to execute the “Acknowledgment and
   22   Agreement to Be Bound” that is attached hereto as Exhibit A.
   23         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   24   PROTECTED MATERIAL
   25         When a Producing Party gives notice to Receiving Parties that certain
   26   inadvertently produced material is subject to a claim of privilege or other protection,
   27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                  11
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 12 of 14 Page ID #:356



    1   may be established in an e-discovery order that provides for production without prior
    2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    3   parties reach an agreement on the effect of disclosure of a communication or
    4   information covered by the attorney-client privilege or work product protection, the
    5   parties may incorporate their agreement in the stipulated protective order submitted
    6   to the court.
    7         MISCELLANEOUS
    8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    9   person to seek its modification by the Court in the future.
   10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   11   Protective Order no Party waives any right it otherwise would have to object to
   12   disclosing or producing any information or item on any ground not addressed in this
   13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   14   ground to use in evidence of any of the material covered by this Protective Order.
   15         12.3 Filing Protected Material. A Party that seeks to file under seal any
   16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   17   only be filed under seal pursuant to a court order authorizing the sealing of the
   18   specific Protected Material at issue. If a Party’s request to file Protected Material
   19   under seal is denied by the court, then the Receiving Party may file the information
   20   in the public record unless otherwise instructed by the court.
   21         FINAL DISPOSITION
   22         After the final disposition of this Action, as defined in paragraph 4, within 60
   23   days of a written request by the Designating Party, each Receiving Party must return
   24   all Protected Material to the Producing Party or destroy such material. As used in
   25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   26   summaries, and any other format reproducing or capturing any of the Protected
   27   Material. Whether the Protected Material is returned or destroyed, the Receiving
   28   Party must submit a written certification to the Producing Party (and, if not the same

                                                  12
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 13 of 14 Page ID #:357



    1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    2   (by category, where appropriate) all the Protected Material that was returned or
    3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
    4   abstracts, compilations, summaries or any other format reproducing or capturing any
    5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    8   reports, attorney work product, and consultant and expert work product, even if such
    9   materials contain Protected Material. Any such archival copies that contain or
   10   constitute Protected Material remain subject to this Protective Order as set forth in
   11   Section 4 (DURATION).
   12         Any violation of this Order may be punished by any and all appropriate
   13   measures including, without limitation, contempt proceedings and/or monetary
   14   sanctions.
   15
   16         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   17
   18   DATED: January 25, 2021
   19                                           ____________________________________
                                                       KAREN L. STEVENSON
   20
                                                UNITED STATES MAGISTRATE JUDGE
   21
   22
   23
   24
   25
   26
   27
   28

                                                  13
Case 2:19-cv-06830-ODW-KS Document 54 Filed 01/25/21 Page 14 of 14 Page ID #:358



    1                                          EXHIBIT A
    2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    3   I,    ___________________________________ [print or type full name], of
    4   __________________________________________________________________
    5   [print or type full address], declare under penalty of perjury that I have read in its
    6   entirety and understand the Stipulated Protective Order that was issued by the United
    7   States District Court for the Central District of California on [date] in the case of
    8   United States of America v. Polaris Industries Inc., et al., Case No. 2:19-cv-06830
    9   ODW-KS. I agree to comply with and to be bound by all the terms of this Stipulated
   10   Protective Order and I understand and acknowledge that failure to so comply could
   11   expose me to sanctions and punishment in the nature of contempt. I solemnly
   12   promise that I will not disclose in any manner any information or item that is subject
   13   to this Stipulated Protective Order to any person or entity except in strict compliance
   14   with the provisions of this Order.
   15         I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint __________________________ [print
   19   or type full name] of _______________________________________________
   20   [print or type full address and telephone number] as my California agent for service
   21   of process in connection with this action or any proceedings related to enforcement
   22   of this Stipulated Protective Order.
   23   Date: ______________________________________
   24   City and State where sworn and signed: _________________________________
   25
   26   Printed name: _______________________________
   27
   28   Signature: __________________________________

                                                  14
